234 F.3d 1231 (11th Cir. 2000)
JOE MARSH, LEROY OWENS, Plaintiffs-Appellants,v.BUTLER COUNTY, ALABAMA, THE BUTLER COUNTY COMMISSION, et al.,  Defendants-Appellees.
No. 99-12813D.C. Docket No. 97-01421-CV-D-N
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
December 4, 2000

Appeal from the United States District Court for the Middle District of Alabama
(Opinion September 7, 2000, 225  F.3d 1243, 11th Cir., 2000)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,  CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether  rehearing should be granted, and a majority of the judges in this court in  active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The  previous panel's opinion is hereby VACATED.